          Case 1:19-cv-00204-LLS Document 25 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BENNIE GIBSON,

                                 Plaintiff,

                     -against-                                   1:19-CV-0204 (LLS)

 EMPLOYEES, SUPERVISORS ADM. OF                                  CIVIL JUDGMENT
 DOCTORS NURSES EAST ELMHURST
 HOSP MED STUDENTS, et al.,

                                 Defendants.

       Pursuant to the orders issued September 21, 2020, and February 3, 2021, dismissing all

the federal-law claims in this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims under 42 U.S.C. § 1983 against staff members of the Mt. Sinai

Hospital and the Lawrence Nursing Home, and any patients of the Lawrence Nursing Home, for

failure to state a claim on which relief may be granted. The Court also dismisses Plaintiff’s

individual-capacity claims under § 1983 against staff members of the Downstate and Five Points

Correctional Facilities and Elmhurst Hospital for the same reason. The Court further dismisses

Plaintiff’s official-capacity claims under § 1983 against Downstate and Five Points staff

members because those officials are immune from suit as to those claims. And the Court

dismisses Plaintiff’s official-capacity claims against Elmhurst staff members for failure to state a

claim on which relief may be granted. In addition, the Court declines to consider, under its

supplemental jurisdiction, Plaintiff’s claims under state law.
          Case 1:19-cv-00204-LLS Document 25 Filed 02/03/21 Page 2 of 2




       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    February 3, 2021
           New York, New York

                                                         Louis L. Stanton
                                                            U.S.D.J.




                                            2
